Name: Council Regulation (EC) NoÃ 671/2007 of 11 June 2007 amending Regulation (EC) NoÃ 1868/94 establishing a quota system in relation to the production of potato starch
 Type: Regulation
 Subject Matter: agricultural structures and production;  foodstuff;  plant product
 Date Published: nan

 16.6.2007 EN Official Journal of the European Union L 156/1 COUNCIL REGULATION (EC) No 671/2007 of 11 June 2007 amending Regulation (EC) No 1868/94 establishing a quota system in relation to the production of potato starch THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) The Annex to Council Regulation (EC) No 1868/94 (2) fixes the potato starch quotas for producer Member States for the 2005/2006 and 2006/2007 marketing years. (2) In accordance with Article 3(2) of Regulation (EC) No 1868/94 the allocation of quotas within the Community is based on a report from the Commission to the Council. According to the report presented to the Council, the recent reform of the common market organisation in the sugar sector should be taken into account in the analysis of developments on the starch market. However, the sugar reform would become fully applicable gradually over a transitional period. Therefore, pending indication of the initial effects of this reform on the potato starch sector, the quotas for the 2006/2007 marketing year should be rolled over for two more years. (3) Producer Member States should allocate their quotas for a period of two years among all potato starch manufacturers on the basis of the quotas for the 2006/2007 marketing year. (4) Quantities used by potato starch manufacturers in excess of the sub-quotas available in the 2006/2007 marketing year should be deducted in the 2007/2008 marketing year in accordance with Article 6(2) of Regulation (EC) No 1868/94. (5) Regulation (EC) No 1868/94 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1868/94 is hereby amended as follows: 1. Articles 2 and 3 shall be replaced by the following: Article 2 1. The potato starch producing Member States shall be allocated quotas for the 2007/2008 and 2008/2009 marketing years in accordance with the Annex. 2. Each producer Member State referred to in the Annex shall allocate its quota among potato starch manufacturers for use in the 2007/2008 and 2008/2009 marketing years on the basis of the sub-quotas available to each manufacturer in 2006/2007, subject to application of the second subparagraph. The sub-quotas available for each manufacturer for the 2007/2008 marketing year shall be adjusted to take account of any amount used in excess of quota during the 2006/2007 marketing year in accordance with Article 6(2). Article 3 The Commission shall present the Council, before 1 January 2009, with a report on the functioning of the quota system within the Community, accompanied by appropriate proposals. This report shall take account of developments on the potato starch and cereal starch markets. 2. The Annex shall be replaced by the text appearing in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 July 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 11 June 2007. For the Council The President H. SEEHOFER (1) Opinion of 24 April 2007 (not yet published in the Official Journal). (2) OJ L 197, 30.7.1994, p. 4. Regulation as last amended by Regulation (EC) No 941/2005 (OJ L 159, 22.6.2005, p. 1). ANNEX ANNEX Potato starch quotas for the 2007/2008 and 2008/2009 marketing years (tonnes) Czech Republic 33 660 Denmark 168 215 Germany 656 298 Estonia 250 Spain 1 943 France 265 354 Latvia 5 778 Lithuania 1 211 Netherlands 507 403 Austria 47 691 Poland 144 985 Slovakia 729 Finland 53 178 Sweden 62 066 Total 1 948 761